Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Request for continued Examination filed on 05/11/2022.  Currently, claims 1, 3, 7-8, 10-11, 14, 16, 20, 22 and 25-32 are pending with claims 8, 14, 16 and 20 being withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claim Objections
Claim 25 is objected to because of the following informalities:  both instances of “having” should just be “have” on lines 1 and 2 both, for grammar in this context.  Appropriate correction is required.

Claim Construction
Among the many claim construction issues present in this case one which was discussed with the applicant’s representative in the last interview was whether or not the HEMT recited in claim 1 should be interpreted to narrowly have to include all the parts only as parts of the main HEMT device.  Here the office notes that upon review, due to the drafting style implemented, the HEMT at present literally only has to include the first semiconductor layer.  Whereas the rest of the bulk of the claim is, in this drafting style, only a part of the “A structure”.  So for now the office notes that this is a definitive situation where all the parts recited are not interpreted to have to all be in the main body, generally speaking, of a singular HEMT so to speak.  This does somewhat affect the office’s ability to make some types of rejections below, but for now the independent claim can certainly be addressed without this being an issue either way.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 10, 11, 22, 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) in view of Park et al (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility transistor with AlN or GaN as a cap layer” Research Gate paper available online on 07/14/2015 at https://www.researchgate.net/ publication/280028052_Comparison_of_AlGaNGaN_High_Electron_ Mobility_Transistor_with_AlN_ or_GaN_as_a_cap_layer  pp. 1-2).  
As to claim 1, Chen shows a structure (see the HEMT in Fig. 1 and 3 specifically, note that Fig. 2 is an alternate embodiment which is not being used in this grounds of rejection; [0037]) comprising: 
a high-electron-mobility transistor including 
a first semiconductor layer (see AlGaN barrier layer 40; [0032]), 
a first trench and a second trench that are adjacently located in the first semiconductor layer (see the left and right trenches respectively in Fig. 1, note how they look in Fig. 3’s top view), 
a gate window (note the parts of the overall moat connecting the two trenches that were just noted above together with one another in the Fig. 3 top view) in the first semiconductor layer, 
a gate electrode (see the gate electrode 90 in the trenches and the parts of the moat that connect them together; [0033]) located in the first trench, the second trench, and the gate window, 
a first insulator region (see “lower” region of 80 near the “lower” part of 80 that is lining the furthest right part of the gate trench, specifically in the Fig. 3 view, not the Fig. 1 view as the office is talking not about the depth here but of the location in the Fig. 3 view; [0033]; note for claim 7 below the office will use just the same analogous region of just the part 82+the uppermost part of 81 rather than the larger 80 part as a whole, this will leave part of the layer 81 available for designation as another part; note for claim 25 instead of the variation of designations of parts for claim 7 the office will use the normal designation above + the little parts of 80 that are down in the lower part of the left side trench), a second insulator region see “upper” region of 80 near the “upper” part of 80 that is lining the furthest right part of the gate trench, specifically in the Fig. 3 view, not the Fig. 1 view as the office is talking not about the depth here but of the location in the Fig. 3 view; [0033]; note for claim 25 the office will use the normal designation above + the little parts of 80 that are down in the lower part of the right side trench), and a source/drain region (see the overall source/drain region over at and around part 52 with part of R3 being included in that overall region; [0033]), the gate window connecting the first trench to the second trench (note the parts of the moat that connect the first and second trenches noted above are the parts making the gate window that is designated above), 
the first semiconductor layer comprising a first compound semiconductor material (see AlGaN noted above), 
the first insulator region and the second insulator region extending through some layers (note that the regions of 80 noted above in the Fig. 3 view also extend downwards through layer 40 and arguably a “separate” layer 60 of slightly different material as it has been treated), 
the first insulator region laterally positioned between an end of the first trench and the source/drain region (see the first insulator region being laterally positioned between the far right end of the first designated trench in the top down view of Fig. 3 and the source/drain region over at 52; the office notes here that in the alternate the left hand “end” of the first trench can be designated here generally as another grounds of rejection and further the office will explicitly use that alternate grounds of rejection for claim 26 and 27 below), 
and the second insulator region laterally positioned between an end of the second trench and the source/drain region (see the second insulator region being laterally positioned between the far right end of the second designated trench in the top down view of Fig. 3 and the source/drain region over at 52; the office notes here that in the alternate the left hand “end” of the second trench can be designated here generally as another grounds of rejection and further the office will explicitly use that alternate grounds of rejection for claims 26 and its depending claims below).  

However, Chen will here be found to not show: a second semiconductor layer adjoining the first semiconductor layer along an interface, such that the first trench and a second trench are adjacently located in the second semiconductor layer, the second semiconductor layer comprising a second compound semiconductor material different in composition from the first compound semiconductor material, and being a device such that the first insulator region and the second insulator region extend through the interface (the office notes here that this is so long as the interface between 81(AlN embodiment)/40(AlGaN embodiment) is not considered to be an interface that is “extended through” by suitable insulator “regions” of layer 82, which here the office will not adopt in order to try to address what the applicant is intending to claim, where it seems that they intend for the actual physical interface to be extended through rather than just a more broad reading where any otherwise suitable insulator regions extending through a plane created by the interface will suffice; the office also notes that under a more simple way of viewing this, it is simply because 40 lacks a dedicated capping layer material of GaN or AlN etc. that is solely just dedicated to capping 40, as opposed to the layer 81 that goes down in the gate trenches along with 82; note also that here the office is not considering the boundary between 60 and 40 an interface here, again to better try to address what the applicant seems to mean by actual layers forming an interface, rather than a treated part of the same layer making an interface with the layer in which it is located).   

Park shows the use of a GaN layer to cap off an AlGaN barrier layer in an AlGaN/GaN HEMT (see GaN used as dedicated cap layer for AlGaN in first paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made a GaN cap layer as taught by Park for the layer 40 in Chen with the motivation of trying to reduce surface traps and electric field (see reduction of surface traps and electric field in the first paragraph of Park).  

The office notes that with the GaN cap layer (now designated as the second semiconductor layer) brought in there will then be an interface between the GaN cap layer and the AlGaN barrier layer 40 in Chen as modified where the layers adjoin each other, the first trench and second trench are adjacently located in the second semiconductor layer (the GaN cap layer brought in for the AlGaN layer 40), the second semiconductor layer comprising a second compound semiconductor material different in composition from the first compound semiconductor material (note GaN versus AlGaN) and finally note that the first insulator region and second insulator regions will both extend through the interface (note the parts of 80 noted above as the first and second insulator regions will be extended through the interface in the GaN cap layer – AlGaN barrier layer interface).  

As to claim 3, Chen as modified by Park above shows the device wherein the first compound semiconductor material is aluminum-gallium nitride, and the second compound semiconductor material is gallium nitride (see the materials GaN and AlGaN above).  

As to claim 7, Chen as modified by Park above shows the device further comprising: a conformal dielectric layer on the first semiconductor layer and the second semiconductor layer at the end of the first trench, the conformal dielectric layer positioned between the first insulator region and the end of the first trench (note the conformal dielectric layer 81, which conforms to the surface of the layers below it, is on the first and second semiconductor layers noted above in the combination above over at the end of the first trench and the conformal dielectric layer is positioned between the special designation of first insulator region designated above specifically for claim 7 and the end of the first trench noted above), 
wherein the gate electrode includes a first portion positioned in the first trench with a gap between the first portion of the gate electrode and the conformal dielectric layer at the end of the first trench (see the gate electrode 90 having a portion thereof in the left trench in Fig. 1’s view and note that there is a small filled gap between it and the conformal dielectric layer here designated as 81, such that the gap is a gap filled by the material 82).  

As to claim 10, Chen as modified by Park above, shows the device noted above, wherein the first semiconductor layer and the second semiconductor layer include respective third portions laterally positioned between the first insulator region and the second insulator region (note there are regions of the GaN cap layer brought in during the combination above and the AlGaN layer 40 which are between the first and second insulator regions which here the office will designate as the “third portions” of each).  

As to claim 11, Chen as modified by Park above shows the device noted above wherein the gate electrode includes a first portion positioned in the first trench (see first portion of gate in the left hand side trench noted above in Fig. 1 view), the first trench extends through the first semiconductor layer past the interface to a first depth in the second semiconductor layer (note that the first trench will be running through the interface of the GaN cap layer brought in during the combination above and the AlGaN layer 40 which it is formed on in the combination above, and note the depth to which that part of 90 goes down), the first insulator region extends to a second depth in the second semiconductor layer note that the first insulator region designated above has a part that goes down slightly deeper than the portion of the gate noted above going down into the first trench), and the second depth is greater than the first depth (note the second depth is slightly deeper than the first).  

As to claim 22, Chen as modified by Park above shows the device, wherein the gate electrode includes a second portion that extends beyond the end of the first trench toward the source/drain region (see gate 90 having a portion thereof that extends beyond the end of the first trench noted above towards the region over near 52).  


As to claim 25, Chen as modified by Park above shows the device wherein the first trench and the first insulator region have approximately equal widths, and the second trench and the second insulator region have approximately equal widths (note that the first trench noted above has an internal width that is approximately equal to the modified designation of a first insulator region noted specifically for claim 25 and note that the second trench has an internal width approximately equal to the modified designation of a second insulator region above).  

As to claim 26, Chen as modified by Park above shows a device wherein the first insulator region extends through the interface at a first localized position that is laterally between the end of the first trench and the source/drain region (note that where the part of 80 designated as the first insulator region above extends through the interface in the combination above it will be at a localized region right thereabouts and that this is laterally between the left hand end of the left hand trench and the region over near the source 52; note also for claims 27, 29 and 31 below the office here will adopt a more broad designation of the “first localized region” and just designate the whole region from the left hand side of the left hand trench in Fig. 1 over to the right side of the page of Fig. 1), and the second insulator region extends through the interface at a second localized position that is laterally between the end of the second trench and the source/drain region (note that where the part of 80 designated as the first insulator region above extends through the interface in the combination above it will be at a localized region right thereabouts and that this is laterally between the left hand end of the left hand trench and the region over near the source 52; note for claims 27, 29 and 31 below the office will here just designate the whole region from the left hand side of the right hand trench over to the right hand side of the page in Fig. 1).  

As to claim 30, Chen as modified by Park above, shows a device wherein the first insulator region and the second insulator region each comprise nitrogen (note that the first and second insulator regions above include nitrogen in the AlN embodiments of the layers therein; [0033]).  


Claims 27, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) in view of Park et al (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility transistor with AlN or GaN as a cap layer” Research Gate paper available online on 07/14/2015 at https://www.researchgate.net/ publication/280028052_Comparison_of_AlGaNGaN_High_Electron_ Mobility_Transistor_with_AlN_ or_GaN_as_a_cap_layer  pp. 1-2) as applied to claim 26 above, and further in view of Oh (US 8,723,228 patented 05/13/2014).    
The office notes here that it will address claim 29 first as the rejection of claim 27 will follow easily from the grounds of rejection for claim 29.  

As to claim 29, Chen as modified by Park above shows the device above for claim 26, under the alternate designation of parts noted above for claims 27, 29 and 32, but fails to show the device being one wherein the first insulator region comprises iron in the first semiconductor layer and the second semiconductor layer at the first localized position, and the second insulator region comprises iron in the first semiconductor layer and the second semiconductor layer at the second localized position.  

Oh shows making a Fe implanted region for isolation over hear a drain part of a HEMT through an overlying layer and a barrier layer thereunder (see putting 150a through layer 150 and 130 in Fig. 4, or alternately here the office can use Fig. 10 instead; col. 8, line 55 and then similar later on for Fig. 10 in the alternate).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Fe implant as taught by Oh to have made an implant over near the drain for the Chen device as modified by Park above, with the motivation of helping to try to stop gate-drain capacitance and help the device (see col. 7, lines 20-28 explaining the reason for using the isolation regions).  

The office notes that after the implant in the above combination is made in the Chen device, as previously modified by Park and now modified by Oh, the device is one wherein the first insulator region comprises iron in the first semiconductor layer and the second semiconductor layer at the first localized position (here note the office will expand the designation of the “first insulator region” to include a portion of the Fe implant over near the drain, which goes through a barrier layer and an overlying layer, and this all happens within the broader designation of the first localized position discussed above), and the second insulator region comprises iron in the first semiconductor layer and the second semiconductor layer at the second localized position (here the office will expand the designation of the “second insulator region” to include another portion of the Fe implant over near the drain, which goes through a barrier layer and an overlying layer and all this happens within the broader designation of the second localized position discussed above).  


As to claim 27, the grounds of rejection for claim 29 above will already have a device  wherein the first insulator region comprises nitrogen in the first semiconductor layer and the second semiconductor layer (note the nitrogen that is in the GaN and AlGaN over in the first portion of the Fe implanted part near the drain in the combination above and this is in the broader designation of the first localized position discussed above) at the first localized position, and the second insulator region comprises nitrogen in the first semiconductor layer and the second semiconductor layer at the second localized position (note the nitrogen that is in the GaN and AlGaN over in the second portion of the Fe implanted part near the drain in the combination above and this is in the broader designation of the first localized position discussed above).  The office notes here that it can alternately just make a different grounds of rejection for elemental nitrogen etc.  


As to claim 32, the grounds of rejection for claim 29 above will already have a device wherein the first insulator region and the second insulator region each comprise iron (note the different designations of the fist insulator region and second insulator region above will each have some of the Fe implanted region included therein in the designations above).  


Claims 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) in view of Park et al (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility transistor with AlN or GaN as a cap layer” Research Gate paper available online on 07/14/2015 at https://www.researchgate.net/ publication/280028052_Comparison_of_AlGaNGaN_High_Electron_ Mobility_Transistor_with_AlN_ or_GaN_as_a_cap_layer  pp. 1-2) as applied to claim 26 above, and further in view of Oh (US 8,723,228 patented 05/13/2014) as applied to claim 29 above, and finally in view of Liu et al. (“Liu” Liu, S. “Al2O3-/AlN/GaN MOS-Channel-HEMTs with an AlN interfacial layer” IEEE Elec. Dev. Let. Vol. 35 No. 7, 07/2014 pp 723-725).    
As to claim 28, Chen as modified by Park and Liu above shows the device as related above for claim 29, but fails to show the device being one where fluorine is used in place of Fe (note Oh just gives a truncated list of all the available species to use in such implants without mentioning F).  

Liu shows using fluorine implant to make isolation regions for HEMTs (note the use of fluorine as the implant species in Fig. 1; top of first paragraph in page 724).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the fluorine as taught by Liu as an implant species to use in the isolation part in Oh with the motivation of using a further variant of real life species for making such isolations (note that Oh leaves his list of species truncated and Oh specifies further real life species to use in making such parts in real life).  

As to claim 31, note that in the grounds of rejection for claim 28 above the device already is one wherein the first insulator region and the second insulator region each comprise fluorine (note the fluorine in the combination above is included in the alternate designations of the first and second insulator regions).  


Response to Arguments
Applicant’s arguments, see remarks, filed 05/11/2022, with respect to the old rejections and objections have been fully considered and are persuasive.  The old rejections and objections to the claims have been withdrawn however there are further issues as noted above and as discussed with the applicant’s representative briefly in the previous call. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891